Citation Nr: 1813023	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-31 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to additional accrued benefits based on a claim of entitlement to service connection for cancer of the esophagus or larynx.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Celli, Counsel



INTRODUCTION

The Veteran served on active duty from December 1945 to January 1950, and from August 1950 to November 1953.  He died in February 2003, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 administrative determination by a Department of Veterans Affairs (VA) Regional Office (RO).  VA has rebuilt the Veteran's claims file.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The appellant has been awarded accrued benefits based on the Veteran's claim for pension with special monthly pension; however, he did not have a claim for service connection for cancer of the esophagus or larynx pending at the time of his death. 

2.  The appellant does not have standing to challenge a final August 1996 Board decision denying service connection for carcinoma of the larynx based on clear and unmistakable error (CUE). 


CONCLUSION OF LAW

The criteria for additional accrued benefits based on a claim of entitlement to service connection for cancer of the esophagus or larynx have not been met.  38 U.S.C. § 5121(a) (2012); 38 C.F.R. § 3.1000(a) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

In the instant case, as discussed further below, the law, and not the facts, is dispositive of the appellant's claim.  As such, the Veteran's Claims Assistance Act of 2000 (VCAA) is not applicable to this appeal.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004); Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on an appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive).

II. Analysis

In September 2011, the Board granted service connection for the cause of the Veteran's death based on a finding that his fatal cancer of the esophagus was presumptively related to his in-service exposure to ionizing radiation.  The appellant asserts that she should be entitled to additional accrued benefits on the basis that the Veteran's cancer was present for many years prior to his death and VA had previously erroneously denied service connection for such disorder during his lifetime.  Essentially, she believes that she is entitled to additional accrued benefits based on a claim of entitlement to service connection for cancer of the esophagus or larynx.

For a survivor to be entitled to accrued benefits, the payee must have had a claim pending at the time of his or her death or have been entitled to benefits, accrued and unpaid, under an existing rating or decision.  Jones v. West, 136 F.3d. 1296, 1299 (Fed. Cir. 1998).  The United States Court of Appeals for the Federal Circuit noted that "a consequence of the derivative nature of the surviving spouse's entitlement to the veteran's accrued benefits claim is that, without the veteran having a claim pending at the time of death, the surviving spouse has no claim upon which to derive his or her own application."  Id. at 1300.  Only evidence contained in the claims file at the time of death will be considered when reviewing a claim for accrued benefits.  

In the instant case, the appellant has been awarded accrued benefits based on the Veteran's claim for pension with special monthly pension; however, he did not have a claim for service connection for cancer of the esophagus or larynx pending at the time of his death.  In this regard, a review of the claims file as well as the Veterans Appeals Control and Locator System (VACOLS) reveals that a final August 1996 Board decision denied service connection for carcinoma of the larynx.  Thereafter, in March 2001, the Veteran filed an application to reopen such claim.  In a July 2001 rating decision, the RO found that new and material evidence sufficient to reopen the previously denied claim had not been received.  The Veteran entered a notice of disagreement in September 2001, a statement of the case was issued in March 2002, and a supplemental statement of the case was issued in August 2002.  However, he never submitted a substantive appeal.  As such, the matter was closed as of October 31, 2002.  Furthermore, at no time between October 2002 and the Veteran's death in February 2003 did he file another claim for service connection for cancer of the esophagus or larynx.  

Consequently, as there was no claim for service connection for cancer of the esophagus or larynx pending at the time of the Veteran's death, the appellant is not entitled to accrued benefits based on such a claim.  Jones, 136 F.3d. at 1300.  

Furthermore, to the extent that the appellant has alleged that the August 1996 Board decision that denied service connection for carcinoma of the larynx contains CUE, she does not have standing to challenge such decision.  In this regard, review to determine whether CUE exists in a final Board decision may be initiated by the Board, on its own motion, or by a party to that decision.  38 U.S.C. § 501(a); 38 C.F.R. § 20.1400(a).  Section 20.1401(b) defines "party" as any party to the proceeding before the Board that resulted in the final Board decision which is the subject of a motion.  Here, as the appellant was not a party to the 1996 proceeding before the Board, she does not have standing to file a motion for revision of this decision based on CUE.  Furthermore, as the Veteran died before October 10, 2008, the appellant may not be recognized as a substitute claimant.  38 U.S.C. §§ 5121, 5121A; 38 C.F.R. § 3.1010.  

The Board notes the appellant currently is in receipt of all VA benefits to which she is entitled as the Veteran's surviving spouse, namely accrued benefits based on his claim for pension with special monthly pension; service connection for the cause of his death with an effective date of one month following his death; eligibility to dependents' educational assistance under 38 U.S.C. Chapter 35; entitlement to the full amount burial benefits based on a service-connected death; and increased survivor benefits based on the need for aid and attendance.

Therefore, based on the foregoing, the Board finds that the appellant's claim for additional accrued benefits based on a claim of entitlement to service connection for cancer of the esophagus or larynx must be denied as a matter of law.  Specifically, the facts of this case are not in dispute, and the law is dispositive, and, as such, the claim must be denied based on the absence of legal merit.  See Sabonis, supra.


ORDER

Entitlement to additional accrued benefits based on a claim of entitlement to service connection for cancer of the esophagus or larynx is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


